DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1, 3-5, 9-24, 26-31 are pending wherein claims 1, 24, 29 and 30 are in independent form. 
3.	Claims 1, 3, 4, 9, 24, 26, 27, 29, and 30 been amended.
4. 	Claims 2, 6-8, 25 have been canceled. 
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered. 
Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1, 24, 29 and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 4, 5, 16, 19-24, 27, 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20200367253 A1, hereinafter referred to as Kim) in view of Kuang et al (US 20200128585 A1, hereinafter referred to as Kuang) and Awad et al (US 20200067685 A1, hereinafter referred to as Awad).
		Re claim 1, Kim teaches a method for wireless communication at a user equipment (UE) (Abstract), comprising:
	(i) receiving a first signal from a base station configuring a set of available control channel monitoring sets to be used for control information (bandwidth part configuration signal configuring a plurality of bandwidth parts including bandwidth for PDCCH monitoring such as CORESET 814 and 815 shown in Fig. 8) and a default control channel monitoring set (CORESET 814 of the activated bandwidth part, Fig. 8) comprising a first subset of the set of available control channel monitoring sets (CORESET 814 configured for BWP#1 is a part of the plurality of CORESETs (814, 815, Fig. 8) configured for BWP#1 and BWP#2) (Fig. 4-5, Fig. 8, Par 0007, Par 0087, Par 0094, Par 0100-0104, Par 0108, Par 0112-0116, Par 0151-0152);

	(iii) receiving the control information (receiving PDCCH, Fig. 9B, step 906) over the default control channel monitoring set and the at least one additional control channel monitoring set (after the switching indicator 803, PDCCH is received over the CORESET 815 configured for BWP #2, Fig. 8 and the bandwidth for COREST 815 corresponding to BWP #2 includes the bandwidth of CORESET 814 associated with BWP#1, Fig. 8) at least partially in response to receiving the second signal (switching indicator activates CORESET 815 along with activating BWP#2 and after that, PDCCH is received over CORESET 815 (Fig. 9B, step 906) which includes the bandwidth assigned to CORESET 814 of BWP#1) (Fig. 8, Fig. 9A-B, Par 0151-0155, Par 0157, Par 0168-0171).
		Kim does not explicitly disclose to

	(v) receive a second signal from the base station based at least in part on the request,
	(vi) a third subset of the set of available control channel monitoring sets, different from the first subset and the second subset, is inactive during reception of the control information.
		Re components (iv)-(v), Kuang teaches to
	(iv) transmit, to the base station, a request (UE capability information transmitted to the base station causes to activate second control resource set/additional control resource set. Therefore, the capability information transmitted from the UE functions like a request message to activate second control resource set/additional control resource set) to activate a second subset (second control resource set/additional control resource set) of the set of available control channel monitoring sets different from the first subset (second control resource set is different from the first control resource set, Fig. 2-3, Fig. 6-9), the second subset comprising at least one additional control channel monitoring set (second control resource set/additional control resource set) (Fig. 2-4, Fig. 6-9, Fig. 16, Par 0049, Par 0053-0054, Par 0061-0063, Par 0072-0080, Par 0084, Par 0184-0187, Par 0235-0423);
	(v) receive a second signal (activation of second control resource set/additional control resource set) from the base station based at least in part on the request 
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kim by including the steps to (iv) transmit, to the base station, a request to activate a second subset of the set of available control channel monitoring sets different from the first subset, the second subset comprising at least one additional control channel monitoring set; (v) receive a second signal from the base station based at least in part on the request,, as taught by Kuang for the purpose of providing “efficient control resource set(s) for systems with mixed numerologies”, as taught by Kuang (Par 0013).
		Re component (vi), Awad teaches 
	(vi) a third subset of the set of available control channel monitoring sets (remaining control resources sets after activating a default control resource set and an additional control resource set, Fig. 5-6), different from the first subset (default control resource set ) and the second subset (an additional control resource set), is inactive during reception of the control information (when an additional control resource set along with the default control resource set is allocated to a UE, the remaining control resource sets (not allocated control resource sets) are inactive as long as those remaining control resource sets and corresponding PDSCH/BW are not allocated) (Fig. 5-6, Par 0023, Par 0062-0065, Par 0089, Par 0096, Par 0101-0108, Par 0116-0121).

		Claim 29 recites an apparatus performing the steps recited in claim 1 above, and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claims 4, 27, Kim does not explicitly disclose to determine that a traffic condition associated with communications with the base station has satisfied a threshold, wherein the request is transmitted in response to the traffic condition satisfying the threshold.
		Kuang teaches to determine that a traffic condition associated with communications with the base station has satisfied a threshold (UE enters in an active/RRC connected state, UE is not in power saving mode, traffic exceeding a threshold), wherein the request (capability information transmitted from the UE activating second control resource set/additional control resource set ) is transmitted in response to the traffic condition satisfying the threshold (UE is active/RRC connected state, traffic exceeding a threshold) (Fig. 4, Fig. 16, Par 0048, Par 0056, Par 0067, Par 0074-0077, Par 0197-0199, Par 0234-0243).

		Re claim 5, Kim does not explicitly disclose that the traffic condition comprises at least one of a predetermined amount of data for communicating with the base station, or a traffic load condition, or an available transmit power condition, or a UE thermal condition, or a combination thereof.
		Kuang teaches that the traffic condition comprises at least one of a predetermined amount of data for communicating with the base station (traffic exceeds threshold), or a traffic load condition, or an available transmit power condition (UE is not in a power saving mode), or a UE thermal condition (UE enters in an active/RRC connected state), or a combination thereof ) (Fig. 4, Fig. 16, Par 0048, Par 0056, Par 0067, Par 0074-0077, Par 0197-0199, Par 0234-0243).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kim by including the step that the traffic condition comprises at least one of a predetermined amount of data for communicating with the base station, or a traffic load condition, or an available transmit power condition, or a UE thermal condition, or a combination thereof, as 
		Re claim 16, Kim does not explicitly disclose to receive a third signal indicating that a traffic condition satisfies a threshold, wherein the second signal comprises the third signal.
		Kuang teaches to receive a third signal (configuring/activating second control resource set/UE-specific control resource set) indicating that a traffic condition satisfies a threshold (UE is not in a power saving mode, Par 0067; UE capability, network situation meet the condition to configure/activate second control resource set/UE-specific control resource set, Par 0076; configuring/activating second control resource set/UE-specific control resource set when UE traffic exceeds a threshold, Par 0199), wherein the second signal comprises the third signal (configuring/activating second control resource set/UE-specific control resource set) (Fig. 4, Fig. 16, Par 0048, Par 0056, Par 0067, Par 0075-0077, Par 0197-0199, Par 0235-0243).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kim by including the step to receive a third signal indicating that a traffic condition satisfies a threshold, wherein the second signal comprises the third signal, as taught by Kuang for the purpose of providing “efficient control resource set(s) for systems with mixed numerologies”, as taught by Kuang (Par 0013).
		Re claim 19, Kim teaches that the second signal (configuration switching indicator 803, Fig. 8) is received over at least one of a medium access control 
		Re claim 20, Kim teaches that the at least one additional control channel monitoring set (CORESET 815 of BWP#2) is associated with a primary component carrier (CORESET 815 of BWP#2 is associated with the UE bandwidth, Fig. 8), or a secondary component carrier, or a combination thereof (Fig. 5, Fig. 8, Par 0100-0103, Par 0151-0155). 
		Re claim 21, Kim teaches to monitor, in response to receiving the second signal (configuration switching indicator, 803), the default control channel monitoring set and the at least one additional control channel monitoring set (CORESET 815, Fig. 8), wherein the control information is received in response to the monitoring (receiving PDCCH, Fig. 9B, Step 906) (switching indicator activates CORESET 815 along with activating BWP#2 and after that, PDCCH is received over CORESET 815 (Fig. 9B, step 906) which includes the bandwidth assigned to CORESET 814 of BWP#1) (Fig. 8, Fig. 9A-B, Par 0151-0155, Par 0157, Par 0168-0171).
		Re claim 22, Kim teaches that the control information received in the at least one additional control channel monitoring set comprises a downlink grant for data in a corresponding data or shared data resource (PDSCH scheduling assignment) (Par 0049, Par 0059-0062, Par 0176).
		Re claim 23, Kim teaches to transmit a positive acknowledgement signal to the base station based at least in part on the second signal (ACK signal is sent 
		Re claim 24, Kim teaches a method for wireless communication at a base station (Abstract), comprising:
	(i) transmitting a first signal from a base station configuring a set of available control channel monitoring sets to be used for control information (bandwidth part configuration signal configuring a plurality of bandwidth parts including bandwidth for PDCCH monitoring such as CORESET 814 and 815 shown in Fig. 8) and a default control channel monitoring set (CORESET 814 of the activated bandwidth part, Fig. 8) comprising a first subset of the set of available control channel monitoring sets (CORESET 814 configured for BWP#1 is a part of the plurality of CORESETs (814, 815, Fig. 8) configured for BWP#1 and BWP#2) (Fig. 4-5, Fig. 8, Par 0007, Par 0087, Par 0094, Par 0100-0104, Par 0108, Par 0112-0116, Par 0151-0152);
	(ii) transmitting, over the default control channel monitoring set (CORESET 814 of the activated bandwidth part, Fig. 8), a second signal from the base station (configuration switching indicator 803, Fig. 8), the second signal comprising an indication activating the second subset comprising the at least one additional control channel monitoring set (activation of BWP #2 activates CORESET 815 configured for BWP #2) from the set of available control channel monitoring sets configured for the UE by the first signal (CORESET 814 and 815 configured for the BWP#1 and BWP #2, Fig. 8)  (Fig. 5, Fig. 8, Par 0100-0104, Par 0108, Par 
	(iii) transmitting the control information (receiving PDCCH, Fig. 9B, step 906) over the default control channel monitoring set and the at least one additional control channel monitoring set (after the switching indicator 803, PDCCH is received over the CORESET 815 configured for BWP #2, Fig. 8 and the bandwidth for COREST 815 corresponding to BWP #2 includes the bandwidth of CORESET 814 associated with BWP#1, Fig. 8) at least partially in response to transmitting the second signal (switching indicator activates CORESET 815 along with activating BWP#2 and after that, PDCCH is received over CORESET 815 (Fig. 9B, step 906) which includes the bandwidth assigned to CORESET 814 of BWP#1) (Fig. 8, Fig. 9A-B, Par 0151-0155, Par 0157, Par 0168-0171).
		Kim does not explicitly disclose to
	(iv) receive, from the UE, a request to activate at least one additional control channel monitoring set from a second subset of the set of available control channel monitoring sets, different from the first subset;
	(v) transmit a second signal from the base station based at least in part on the request,
	(vi) a third subset of the set of available control channel monitoring sets, different from the first subset and the second subset, is inactive during reception of the control information.
		Re components (iv)-(v), Kuang teaches to

	(v) transmit a second signal (activation of second control resource set/additional control resource set) from the base station based at least in part on the request (second control resource set/additional control resource set is activated after receiving UE capability information) (Fig. 4, Fig. 16, Par 0075-0077, Par 0184-0187, Par 0235-0423),
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kim by including the steps to (iv) receive, from the UE, a request to activate at least one additional control channel monitoring set from a second subset of the set of available control channel monitoring sets, different from the first subset, (v) transmit a second signal from the base station based at least in part on the request, as taught by Kuang for the 
		Re component (vi), Awad teaches 
	(vi) a third subset of the set of available control channel monitoring sets (remaining control resources sets after activating a default control resource set and an additional control resource set, Fig. 5-6), different from the first subset (default control resource set ) and the second subset (an additional control resource set), is inactive during reception of the control information (when an additional control resource set along with the default control resource set is allocated to a UE, the remaining control resource sets (not allocated control resource sets) are inactive as long as those remaining control resource sets and corresponding PDSCH/BW are not allocated) (Fig. 5-6, Par 0023, Par 0062-0065, Par 0089, Par 0096, Par 0101-0108, Par 0116-0121).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kim by including (vi) a third subset of the set of available control channel monitoring sets, different from the first subset and the second subset, is inactive during reception of the control information, as taught by Awad for the purpose of performing appropriate RF bandwidth adaptation to improve system efficiency and control UE power consumption, as taught by Awad (Par 0061-0062).
		Claim 30 recites an apparatus performing the steps recited in claim 24 above, and thereby, is rejected for the reasons discussed above with respect to claim 24.
s 3, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Awad, and Kuang as applied to claims 1, 24 above and further in view of Uchiyama et al (US 20200296795 A1, hereinafter referred to as Uchiyama) and Liu et al (US 8102877 B1, hereinafter referred to as Liu).
		Re claims 3, 26, Kim does not explicitly disclose to transmit a predetermined number of negative acknowledgement (NACK) signals to the base station, wherein the request comprises the predetermined number of NACK signals.
		Kuang teaches to allocate second control resource set in response to a request (UE capability, network situation) from the UE (Par 0075-0077) wherein the second control resource set provides higher bandwidth (second control resource set has a higher bandwidth than the first control resource set, Fig. 2, Fig. 5-8).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kim by including the step to allocate second control resource set in response to a request wherein the second control resource set provides higher bandwidth, as taught by Kuang for the purpose of providing “efficient control resource set(s) for systems with mixed numerologies”, as taught by Kuang (Par 0013).
		Uchiyama discloses that a predetermined number of NACK indicates congestion (Par 0204, Par 0212).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Kim by including the step that the reception 
		Liu teaches to allocate higher/additional bandwidth to alleviate congestion (Col 32, Line 31-48, Col 34, Line 18-22, Col 36, Line 12-16).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Kim by including the step to allocate higher/additional bandwidth to alleviate congestion, as taught by Liu for the purpose of maintaining QoS requirement, as taught by Liu (Col 36, Line 23-30).
		Kim teaches to allocate more control resources (CORESET 815) after the switching indicator (Fig. 8). Kuang discloses to increase control resource bandwidth by allocating second control resource set (second control resource set has a higher bandwidth than the first control resource set, Fig. 2, Fig. 5-8) in response to a UE request (UE capability information) (Par 0075-0077). Uchiyama discloses a congested network/channel when a predetermined number of NACKs are sent/received. Liu discloses to allocate additional bandwidth to alleviate congestion. Therefore, Kim in view of Kuang, Uchiyama and Liu is capable of sending a predetermined number of NACKs indicating a congestion and receiving additional bandwidth in response to the sent NACKs. 
		Kuang also discloses to assign second control resource set when UE traffic exceeds a threshold (Par 0067, Par 0197-0199). Therefore, the UE in view of Kim and Kuang can indicate higher traffic condition/congestion by sending a signal such as NACK to receive additional bandwidth/additional control resource 
		In view of above discussion, the combination of Kim, Kuang, Uchiyama and Liu is capable of transmitting a predetermined number of negative acknowledgement (NACK) signals to the base station, wherein the request comprises the predetermined number of NACK signals and it would have been obvious to do so to indicate higher traffic condition/congestion to receive additional bandwidth/additional control resource (second control resource) in compliant with the traffic exceeding a threshold, as taught by Kuang (Par 0067, Par 0197-0199).
10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Awad, and Kuang as applied to claim 1 above and further in view of Wu (US 20180255452 A1, hereinafter referred to as Wu).
		Re claim 9, Kim does not explicitly disclose that the request is transmitted in at least one of a medium access control (MAC) control element (CE), or a physical uplink control channel (PUCCH), or an uplink control information (UCI), or a combination thereof.
		Kuang teaches to transmit a request (UE capability information) (Fig. 4, Fig. 16, Par 0075-0077, Par 0184-0187, Par 0235-0423 ---UE capability information transmitted to the base station causes to activate second control resource set/additional control resource set. Therefore, the capability information transmitted from the UE functions like a request message to activate second control resource set/additional control resource set).

		Kim in view of Kuang discloses to transmit a request (UE capability information), the combination of Kim and Kuang does not disclose that the request (UE capability information) is transmitted in at least one of a medium access control (MAC) control element (CE), or a physical uplink control channel (PUCCH), or an uplink control information (UCI), or a combination thereof.		
		Wu teaches that the request (UE capability information) is transmitted in at least one of a medium access control (MAC) control element (CE), or a physical uplink control channel (PUCCH), or an uplink control information (UCI), or a combination thereof (Par 0060-0064).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Kim by including the step that the request (UE capability information) is transmitted in at least one of a medium access control (MAC) control element (CE), or a physical uplink control channel (PUCCH), or an uplink control information (UCI), or a combination thereof, as taught by Wu for the purpose of efficiently providing updated UE capability information to a network node, as taught by Wu (Par 0039-0040, Par 0065).
s 10, 11, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Awad, and Kuang as applied to claims 1, 24 above and further in view of Eriksson (US 20170264417 A1, hereinafter referred to as Eriksson).
		Re claims 10, 28, Kim does not explicitly disclose to initiate, based at least in part on the second signal, a timer for the at least one additional control channel monitoring set.
		Kuang discloses to receive a second signal (activating/configuring second control resource set/UE-specific control resource set) to activate additional control resource set (second control resource set/UE-specific control resource set) (Fig. 4, Fig. 16, Par 0075-0077).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kim by including the step to receive a second signal (activating/configuring second control resource set/UE-specific control resource set) to activate additional control resource set (second control resource set/UE-specific control resource set), as taught by Kuang for the purpose of providing “efficient control resource set(s) for systems with mixed numerologies”, as taught by Kuang (Par 0013).
		Therefore, Kim in view of Kuang does not explicitly disclose to initiate, based at least in part on the second signal (activation of second control resource set/UE-specific control resource set/additional control resource set), a timer for the at least one additional control channel monitoring set.
		Eriksson teaches disclose to initiate, based at least in part on the second signal (activation of second control resource set/UE-specific control resource 
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Kim by including the step to initiate, based at least in part on the second signal (activation of second control resource set/UE-specific control resource set/additional control resource set), a timer for the at least one additional control channel monitoring set, as taught by Eriksson for the purpose of improving search space allocation for downlink control information, as taught by Eriksson (Par 0008).
		Re claim 11, Kim does not explicitly disclose to stop the timer after a predetermined time period.
		Eriksson teaches to stop the timer after a predetermined time period (N Transmission Time Intervals) (Par 0073, Par 0102-0104, Par 0120, Par 0163-0166).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Kim by including the step to stop the timer after a predetermined time period, as taught by Eriksson for the purpose of improving search space allocation for downlink control information, as taught by Eriksson (Par 0008).
12.	Claims 12-14, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Kuang, Awad, and Eriksson as applied to claim 10 above and further in view InterDigital Communications (Downlink Control Channel Framework, R1-1700704, hereinafter referred to as InterDigital).
		Re claim 12, Kim does not explicitly disclose to stop the timer after a predetermined number of slots in which no control information is received in the at least one additional control channel monitoring set.
		InterDigital teaches to stop the timer after a predetermined number of slots (long period of inactivity) in which no control information is received in the at least one additional control channel monitoring set (Proposal 5, Pg. 3, Pg. 4---“long period of inactivity can lead to implicit deactivation”. Deactivation of the supplemental control resource set eventually stops the timer because running a timer for a deactivated control resource set is useless).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Kim by including the step to stop the timer after a predetermined number of slots in which no control information is received in the at least one additional control channel monitoring set, as taught by InterDigital for the purpose of providing flexible control channels for NR to be compliant to UE capability and also to improve load management and interference management, as taught by InterDigital (Conclusion, Pg. 3).
		Re claims 13, 31, Kim does not explicitly disclose to restart the timer based at least in part on receiving the control information over the at least one additional control channel monitoring set.
		Eriksson teaches to restart the timer (starting/initiating a timer at the next TTI which expires after N future TTI) based at least in part on receiving the 
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Kim by including the step to restart the timer based at least in part on receiving the control information over the at least one additional control channel monitoring set, as taught by Eriksson for the purpose of improving search space allocation for downlink control information, as taught by Eriksson (Par 0008).
		Re claim 14, Kim does not explicitly disclose that the second signal activates a plurality of additional control channel monitoring sets, and a separate timer is initiated for each of the plurality of additional control channel monitoring sets.
		InterDigital teaches that the second signal activates a plurality of additional control channel monitoring sets (multiple supplemental control resource sets are configured as shown in Fig. 1) (Fig. 1, Sec 2.2: Supplemental Control Resource sets, Pg. 2-3). 
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Kim by including the step that the second signal activates a plurality of additional control channel monitoring sets, as taught by InterDigital for the purpose of providing flexible control channels for NR to be compliant to UE capability and also to improve load management and interference management, as taught by InterDigital (Conclusion, Pg. 3).

		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Kim by including the step to activate a timer for the additional control resource set, as taught by Eriksson for the purpose of improving search space allocation for downlink control information, as taught by Eriksson (Par 0008).
		Kim in view of Kuang, InterDigital and Eriksson starts a validity time for the activated additional control resource set. Eriksson further discloses that a plurality of additional search spaces are activated (one or more additional search space, Par 0120) and so, the validity time (N future Transmission Time Intervals validity) is applicable to the plurality of additional search spaces. Therefore, Kim in view of Kuang, InterDigital and Eriksson is capable of starting/initiating a separate timer (a validity time for each of the activated additional control resource set) for each of the plurality of activated additional control monitoring sets and it would have been obvious to do so to improve search space handling, as taught by Eriksson (Par 0008).
13.	Claims 15, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Awad, and Kuang as applied to claim 1 above and further in view of Tseng et al (US 20190305867 A1, hereinafter referred to as Tseng).
		Re claim 15, Kim does not explicitly disclose to receive an activation signal activating at least one of a second component carrier for the UE, or 
		Tseng teaches to receive an activation signal (search space activation signal/message) activating at least one of a second component carrier for the UE, or activating a secondary cell to use for communications with the UE, or a combination thereof, wherein the second signal comprises the activation signal (search space activation signal/message activating another carrier and an additional search space in that carrier) (Fig. 4, Fig. 8, Par 0060-0061, Par 0083, Par 0105, Par 0109).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Kim by including the step to receive an activation signal activating at least one of a second component carrier for the UE, or activating a secondary cell to use for communications with the UE, or a combination thereof, wherein the second signal comprises the activation signal, as taught by Tseng for the purpose of providing dynamic activation/deactivation of search spaces to improve PDCCH decoding and reduce UE power consumption, as taught by Tseng (Par 0003-0004).
		Re claim 17, Kim does not explicitly disclose to receive a third signal indicating that the at least one additional control channel monitoring set is deactivated for the UE, wherein a deactivation indication is received over a downlink control information (DCI) in the default control channel monitoring set configured for the UE; and refrain from monitoring the at least one additional control channel monitoring set based at least in part on the third signal.

		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Kim by including the step disclose to receive a third signal indicating that the at least one additional control channel monitoring set is deactivated for the UE, wherein a deactivation indication is received over a downlink control information (DCI) in the default control channel monitoring set configured for the UE; and refrain from monitoring the at least one additional control channel monitoring set based at least in part on the third signal, as taught by Tseng for the purpose of providing dynamic activation/deactivation of search spaces to improve PDCCH decoding and reduce UE power consumption, as taught by Tseng (Par 0003-0004).
		Re claim 18, Kim does not explicitly disclose to receive a third signal indicating that a second component carrier has been deactivated for the UE.

		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Kim by including the step disclose to receive a third signal indicating that a second component carrier has been deactivated for the UE, as taught by Tseng for the purpose of providing dynamic activation/deactivation of search spaces to improve PDCCH decoding and reduce UE power consumption, as taught by Tseng (Par 0003-0004).

Relevant prior art
		Furuskog et al (US 20180191454 A1) discloses to configure a control channel with multiple search spaces having different priority and the search spaces are decoded according to the priority order (Fig. 4-6).








Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473